UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2177


THOMAS PAUL BOLAND,

                Plaintiff – Appellant,

          v.

MICHAEL    J.   ASTRUE,        Commissioner      Social      Security
Administration,

                Defendant – Appellee,

          and

SOCIAL SECURITY ADMINISTRATION,

                Party-in-Interest.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cv-00798-HEH)


Submitted:   August 19, 2010                  Decided:    August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Paul Boland, Appellant Pro Se.         Jonathan Holland
Hambrick, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Paul Boland appeals the district court’s order

accepting       the     recommendation           of        the    magistrate          judge      and

affirming        the        Commissioner’s           decision           to     deny        Boland’s

applications for disability insurance benefits and supplemental

security income.            We affirm.

            The magistrate judge recommended that relief be denied

and advised Boland that failure to file timely objections to the

magistrate           judge’s        proposed         findings,              conclusions,         and

recommendations            could    waive    appellate            review       of     a    district

court’s    order       based       upon   those      recommendations.                 The    timely

filing     of        specific       objections            to      a     magistrate          judge’s

recommendation is necessary to preserve appellate review of the

substance       of    that     recommendation             when    the       parties       have   been

warned of the consequences of noncompliance.                                Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn,

474 U.S. 140 (1985).

            In       his    objection       to   the       magistrate         judge’s       report,

Boland raised a single issue: whether the Administrative Law

Judge should have heard testimony from a vocational expert.                                       On

appeal of the district court’s order, however, Boland seeks to

raise     three       new    issues       that       he     did       not     present       in   his

objections.           A party “waives a right to appellate review of

particular issues [in a magistrate judge’s report] by failing to

                                                 2
file timely objections specifically directed to those issues.”

United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007).

To   preserve      an    issue    for    appeal,     an    objection    must    have

“sufficient specificity so as reasonably to alert the district

court   of   the    true       ground   for    the   objection.”    Id.   at    622.

Because Boland failed to file objections “specifically directed

to” these issues, he has waived these claims on appeal.

             Accordingly, we affirm the district court’s order.                  We

dispense     with       oral    argument      because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                           3